Citation Nr: 0327925	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral tinea 
pedis.

2.  Entitlement to a compensable rating for a left hand scar.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to January 2000.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
granted service connection for a non-disfiguring scar on the 
left hand, rated noncompensable; and denied service 
connection for bilateral tinea pedis.  In the same decision, 
the RO denied service connection for a left knee disorder and 
a low back disorder.  In his notice of disagreement with the 
January 2001 decision, the veteran limited his appeal to the 
issue of service connection for bilateral tinea pedis and to 
a compensable rating for a left hand scar.  Accordingly, 
these are the only issues before the Board.  The claims 
folder has since been transferred to the jurisdiction of the 
Oakland RO.  

Based on written statements received from the veteran, it 
appears that he is raising the issue of entitlement to 
service connection for a skin condition.  A review of the 
claims folder indicates that this issue has not yet been 
adjudicated by the RO; it is referred to the RO for 
appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA ), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. §  
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV) 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Letters to the veteran dated in September 2001 and June 2003, 
and an April 2003 supplemental statement of the case (SSOC), 
cited the changes in the law brought about by the VCAA and 
implementing regulations.  However, the letters and SSOC did 
not inform the veteran that he had a full year is allowed to 
respond to a VCAA notice.  Hence, the veteran has not 
received adequate notice per PVA, supra.  Otherwise, notice 
requirements appear to be in compliance with Quartuccio, 
supra, as the veteran has been advised of what is needed to 
establish his claim, of what the record shows, and of his and 
VA's responsibilities in claims development.  Nevertheless, 
as the notice provided does not comport with the requirements 
of PVA, and as the case is being remanded anyway, further 
VCAA notice is advisable.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected scar on the back of the veteran's left hand was in 
September 2000.  The diagnosis, along with the physician's 
discussion, indicate that the veteran reported the scar was 
non-disfiguring and caused no pain.  However, there is no 
competent evidence as to the current status of the scar.  
More recently (in the April 2002 substantive appeal), the 
veteran listed symptoms involving the scar on his hand that 
appear to reflect an increase in severity of the scar.  An 
examination is needed to determine the current severity of 
the disability.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim of service 
connection for bilateral tinea pedis, and 
his claim for a compensable rating for a 
left hand scar.  He should be 
specifically notified of what he needs to 
establish entitlement to service 
connection for bilateral tinea pedis and 
a compensable rating for his left hand 
scar (including under the newly revised 
criteria for skin disorders, see 
38 C.F.R. § 4.118, Codes 7801 - 7805 
(effective August 30, 2002)); of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left hand scar from September 2000 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any reports of VA treatment (not 
already of record) for symptoms related 
to the scar.  

3.  The RO should then arrange for a VA 
skin examination of the veteran to 
determine the current severity of his 
left hand scar.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  All 
indicated studies should be performed.  
The examiner should describe the symptoms 
specifically attributable to the scar on 
his left hand, and describe in detail all 
impairment, if any, due to said 
disability.  
4.  The RO should then readjudicate the 
claims of service connection for 
bilateral tinea pedis, and for a 
compensable rating for a left hand scar 
in light of all evidence added to the 
record since their last previous review 
(including under the revised criteria for 
skin disorders).  If the claims remain 
denied, the RO should provide the veteran 
an appropriate supplemental statement of 
the case, and give him the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


